                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                JONESBORO DIVISION

MARIO R. ZEPEDA-CARRANZA,                                                             PLAINTIFF
ADC #168194

v.                                   3:19CV00120-JM-JTK

KEITH BOWERS, et al.                                                              DEFENDANTS

                                             ORDER

       The Court has received proposed findings and recommendations from United States

Magistrate Judge Jerome T. Kearney. There have been no objections.         After a review of those

proposed findings and recommendations, the Court adopts them in their entirety.     Accordingly,

       IT IS, THEREFORE, ORDERED that:

       1.      Plaintiff’s Complaint against Defendants be DISMISSED without prejudice, for

failure to state a claim upon which relief may be granted.

       2.      Dismissal of this action constitutes a Astrike@ within the meaning of the Prison

Litigation Reform Act (PLRA), 28 U.S.C. ' 1915(g).

       3.      The Court certifies that an in forma pauperis appeal from an Order and Judgment

dismissing this action would not be taken in good faith, pursuant to 28 U.S.C. ' 1915(a)(3).

        IT IS SO ORDERED this 17th day of June, 2019.




                                             _________________________________
                                             JAMES M. MOODY, JR.
                                             UNITED STATES DISTRICT JUDGE
